PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Liu et al.
Application No. 16/577,641
Filed: 20 Sep 2019
For: VALVE STEM OF NEEDLE THROTTLE VALVE AND METHOD OF FABRICATING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.55(f), filed April 29, 2022, to accept a certified copy of a foreign application.  This is also a decision on the Petition for Expedited Consideration under 37 CFR 1.182, filed May 11, 2022.

It is noted that the present request is not signed by an attorney or agent of record.  However, in accordance with 37 CFR 1.34(a), the signature of Dennis S. Schell appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she is acting on.

As the requisite $210.00 fee was received, the petition for expedited consideration is GRANTED.

The petition under 37 CFR 1.55(f) is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The Office acknowledges receipt of the certified copy of Chinese Patent Application No. CN 201811407826.4 on June 14, 2022.  As such, all of above listed requirements have been fulfilled.

It is noted that the Notice of Allowability, mailed April 19, 2022, does not acknowledge receipt of the certified copy of the priority document.  If the priority information associated with this petition is not listed on the patent, petitioner may wish to perfect the claim for benefit to the foreign application by filing a request for a Certificate of Correction under 35 U.S.C. 255 and §1.323 (along with the required $160.00 fee and a copy of this decision).

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for processing into a patent.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:	DENNIS S. SCHELL
FROST BROWN TODD LLC
201 N. ILLINOIS STREET, SUITE 1900
INDIANAPOLIS, IN  46244-0961